Per Curiam.

The judgment and order should be reversed and a new trial ordered, with costs to the appellant to abide the event, unless the respondent by stipulation consents to deduct from the judgment the sum allowed by the jury for interest and the interest, if any, computed upon such sum from the time of the rendition of the verdict.
*709If such stipulation be given and reduction made, the judgment and order should be affirmed, without costs upon this appeal.
Present: Freedman and McAdam, JJ.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless respondent stipulates to reduce the judgment, in' which event judgment as modified affirmed, without costs of appeal.